Citation Nr: 1019807	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for a herniated disc at L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent 
for depressive disorder prior to February 8, 2007.

3.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder from February 8, 2007.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO granted service connection for a 
herniated disc at L5-S1 and assigned a 40 percent disability 
rating effective April 19, 2004, and granted service 
connection for depressive disorder and assigned a 10 percent 
rating effective April 19, 2004.

In a March 2009 supplemental statement of the case (SSOC), 
the RO granted a 30 percent disability rating for depressive 
disorder, effective February 8, 2007.

The Veteran was scheduled to appear for a videoconference 
hearing before a Veterans Law Judge in December 2009.  That 
hearing was postponed until March 2010.  The Veteran then 
failed to appear for the March 2010 hearing.  Neither the 
Veteran nor his representative has shown good cause as to why 
the Veteran was absent, and no new hearing as been requested.  
Therefore, the Board will proceed.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that a request for TDIU is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.

The Veteran was denied a TDIU in a May 2007 rating decision.  
He subsequently filed a timely notice of disagreement.  
Therefore, in accordance with the holding in Rice, the issue 
of entitlement to a TDIU is appropriately before the Board 
for adjudication.


FINDINGS OF FACT

1.  The Veteran's herniated disc at L5-S1 is not manifested 
by unfavorable ankylosis of the thoracolumbar spine; 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months have not been shown.

2.   The evidence of record shows that, prior to February 8, 
2007, the Veteran's depressive disorder was manifested by 
occasional anxiety, with no impairments in judgment, mood or 
thought processes.

3.   The evidence of record shows that, from February 8, 
2007, the Veteran's depressive disorder is manifested by 
monthly panic attacks, impaired impulse control, sleep 
disturbances, and treatment with medication.

4.  The Veteran meets the schedular criteria for TDIU, but 
the Veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for a herniated disc at L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for depressive disorder prior to February 8, 2007 have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9434 
(2009).

3.  The criteria for an evaluation in excess of 30 percent 
for depressive disorder from February 8, 2007 have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9434 
(2009).

4.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in November 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the Veteran's March 2006 notice of disagreement (NOD), he 
took issue with the initial disability ratings assigned and 
is presumed to be seeking the maximum benefits available 
under the law for each issue.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a November 2006 statement of 
the case (SOC) which contained, in part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. § 
7105(d)(1).  An additional letter dated June 2008 also 
informed the Veteran of the criteria for establishing a 
higher rating, including the impact of the Veteran's 
disabilities on his employment.  A separate SOC, dated March 
2009, contained the pertinent criteria for establishing a 
total disability rating.  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 38 
C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating or 
unemployability, subsequent documentation addressed this 
matter; there is no prejudice to the claimant. See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment 
records, and VA authorized examination reports have been 
associated with the claims file.  The Board specifically 
notes that the Veteran was afforded VA examinations with 
respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they contain a description of the history of the disabilities 
at issue; document and consider the relevant medical facts 
and principles; and record the relevant findings for rating 
the Veteran's back condition and depressive disorder.  The 
Board notes that the claims file was not available for review 
for the Veteran's February 2007 examination for depression.  
However, as discussed below, the present level of disability 
is of primary concern, and the evidence including history 
provided therein appears accurate.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

1.  Initial ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

a.  Herniated Disc at L5-S1

The Veteran is currently assigned a 40 percent disability 
rating under Diagnostic Code 5243.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice prior to the date of 
the April 2005 rating decision which granted the Veteran's 
service connection claim.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002). 
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The effective date for 
the initial assigned 40 percent rating was April 19, 2004.  
Thus, only the rating criteria effective after September 26, 
2003 are applicable to the claim.

Effective September 26, 2003, VA amended its Schedule for 
Rating Disabilities, to institute a general rating formula 
for evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2009).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 40 percent rating if the medical 
evidence shows forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2009).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent. Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

As noted, neurologic abnormalities are rated separately.  
With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  Incomplete paralysis of 
the sciatic nerve is rated 10 percent when mild, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe with marked muscular atrophy.  38 C.F.R. 
§ 4.124a; DC 8520 (2009).  An 80 percent rating is warranted 
for complete paralysis of the nerve when the foot dangles and 
drops and there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  Id.

VA treatment records dated July 2004 reflect the Veteran was 
able to walk without difficulty.  Strength was 5/5 in his 
quadriceps, hamstrings, dorsal flexion, plantar flexion, and 
extensor hallucis longus.  Sensation was intact to light 
touch, and reflexes were 2+ and symmetric.  There was 
tenderness of the lumbar spine, both midline and paraspinal.  
An August 2004 MRI revealed disc dehydration and disc height 
narrowing at L5-S1.  There was also 6mm of posterior disc 
herniation.

Additional records dated October 2004 show the Veteran had 
moderately limited flexion, extension, and left sidebend.  
Strength was 5/5 bilaterally in all major muscle groups.  
Patellar and Achilles reflexes were 1/4 bilaterally, and 
straight leg raising and Babinski's testing were negative.

The Veteran underwent a general VA examination in February 
2005.  With respect to his back, the Veteran reported 
constant pain, stiffness, and weakness.  Pain was located in 
the low back, radiating down into the right leg.  He also 
experienced some numbness and tingling in the right leg.  He 
was treating his condition with physical therapy and Motrin.  
He denied any flare-ups.  On examination, the Veteran had a 
slight limp and favored his right leg.  He was unable to 
squat or do toe raises due to back pain.  There was 
tenderness at L4-S1.  Flexion was 50 degrees, with the onset 
of pain at 30 degrees.  Extension was 10 degrees.  Laterally 
flexion was 20 degrees bilaterally, and rotation was 10 
degrees bilaterally.  Repetitive motion resulted in increased 
pain but did not affect range of motion.  There were no 
sensory or motor deficits.  Straight leg raises were positive 
at 45 degrees, and strength was 5/5 in the left leg and 3/5 
in the right leg.  Deep tendon reflexes were 2/2 in the 
patellar and Achilles.

VA treatment records dated May 2006 reflect the Veteran 
reported twisting his back.  He had shooting pains down his 
back, rated as 10/10, which also radiated down to his right 
knee.  He stated that nothing relieved the pain, and that any 
movement was painful.  He denied any numbness.

Additional records dated November 2006 show the Veteran again 
aggravated his back condition.  On examination, the Veteran 
showed marked guarding with an inability to stand erect.  He 
had a forward flexed spinal position of 20 degrees in the 
standing position.  He was unable to perform any active range 
of motion secondary to pain, and was unable to lie in the 
prone position.  There was marked soft tissue tightness and 
tenderness over the right lumbar paraspinals.  Additional 
records dated December 2006 show the Veteran reported that 
the pain in his right thigh had almost fully subsided.

In January 2007, forward flexion was measured at less than 20 
percent of normal, and the Veteran was unable to extend his 
back from the stationary position.  Lateral range of motion 
was normal.  His gait was normal.  The treating physician 
noted that the Veteran was unable to tip-toe walk due to a 
remote injury of the right foot.

In February 2007, the Veteran reported he was no longer 
experiencing symptomatology concentrated in his lumbar spine 
or lower extremities.  After the last aggravation of his 
symptoms, they quickly resolved and he was able to return to 
his exercise regimen.

The Veteran was afforded a VA examination in February 2007.  
He reported use-related low back pain that radiated to his 
right knee, as well as tingling dysesthesias into the lateral 
right foot and toes.  He also reported intermittent attacks 
of pain lasting 1 to 6 weeks.  During these attacks, he 
experienced constant pain, as well as headaches, 
constipation, and sharp pains throughout his body.  He also 
required assistance walking to the toilet.  On examination, 
the Veteran's station and gait were normal.  Flexion was 
measured at 70 degrees, with the onset of pain at 5 degrees.  
Pain increased on repetition.  Extension was 5 to 15 degrees.  
Lateral flexion was 15 to 30 degrees, and rotation was 20 to 
80 degrees.  The Veteran had a positive straight leg raise on 
the right at 45 degrees.  Romberg's testing was negative, and 
deep tendon reflexes were 2+ throughout.  Motor strength was 
5/5 in all distal muscle groups.  Sensation was intact, 
though 2-point discrimination was decreased at the right 
instep.  X-rays revealed no acute or chronic compression 
deformity.  No severe degenerative changes were identified.  
The examiner noted that the Veteran's pain was considerably 
greater that that which could be accounted for by objective 
testing.  He noted that depression and anxiety can cause a 
several-fold exaggeration of pain magnitude, and that more 
aggressive treatment for his mental health problems would 
likely reduce pain complaints.

VA treatment records dated March 2007 show the Veteran 
received a TENS unit for treatment of his back pain.  After 
20 minutes of stimulation, the Veteran's pre-treatment pain 
level of 5/10 was completely resolved.  His gait was also 
unimpeded by pain as a result.

Additional records dated May 2007 indicate the Veteran 
reported great results with physical therapy and his TENS 
unit for treatment of his low back pain.  He did not have any 
radicular pain, paresthesias, or muscle weakness in either 
leg, and had no loss of bowel or bladder control.

Based on the evidence of record, the Board finds that a 
rating in excess of 40 percent for a herniated disc at L5-S1 
is not warranted.  As noted above, a higher 50 percent rating 
is warranted under the General Rating Formula if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In the absence 
of ankylosis, a service-connected disability may not be rated 
based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

In this case, there is no evidence of ankylosis.  Although 
November 2006 VA treatment records show the Veteran was 
unable to perform active range of motion, additional records 
during the period on appeal show that the Veteran was able to 
move his spine in all vectors in a limited manner consistent 
with the current 40 percent disability rating.

The Board has also considered a higher 60 percent rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  Although the Veteran 
reported instances in which he experienced constant pain, 
headaches, constipation, and sharp pains throughout his body, 
there is no indication that these episodes required bed rest 
prescribed by a physician and treatment by a physician as 
required by the regulations.

The Board has also considered a separate rating for 
neurologic complaints.  During his February 2005 VA 
examination, the Veteran had a slight limp and favored his 
right leg, and strength was 5/5 in the left leg but only 3/5 
in the right leg.  However, deep tendon reflexes and 
sensation were normal during this examination, and records 
dated before and after February 2005 do not reflect 
significant neurologic complaints.  Indeed, during the 
February 2007 VA examination, the only significant 
abnormality was decreased sensation to 2-point discrimination 
on the right instep.  There is also no evidence of bowel or 
bladder complications.  Therefore, the evidence during the 
period on appeal does not warrant a separate compensable 
rating for neurological manifestations of the Veteran's low 
back disability.

b.  Depressive Disorder

The Veteran was assigned a 10 percent rating under Diagnostic 
Code 9434, effective April 19, 2004.  That rating was 
increased to 30 percent, effective February 8, 2007.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the Veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  GAF scores from 71 to 80 reflect transient symptoms, 
if present, and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
arguments); resulting in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind school work).  DSM-IV at 46-47.  
GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.

i.  Rating prior to February 8, 2007

VA treatment records show the Veteran was seen in June 2004.  
The Veteran described an incident in which he saw a friend's 
body while working in the morgue.  He expressed feelings of 
survivor's guilt.  He stated that since returning from 
overseas, he had experienced nightmares, difficulty sleeping, 
and flashbacks.  On examination, the Veteran was cooperative 
and oriented in three spheres.  His eye contact was fair, and 
his speech was normal in rate and volume.  He did not exhibit 
any psychomotor agitation or retardation.  His thought 
process was logical and sequential.  His mood was depressed, 
and his affect was congruent with his mood.  He denied and 
suicidal or homicidal ideation, hallucinations, or paranoia.  
His insight and judgment were fair, and his memory was 
intact.  He was treated with Zoloft and Quetiapine.  His GAF 
score was 50.  Additional visits in July 2004 and September 
2004 yielded similar findings, as well as GAF scores of 55.

VA treatment records reflect the Veteran was seen again in 
October 2004.  In addition to the circumstances of his 
service, the Veteran reported regular marijuana use and 
occasional drinking.  MMPI-2 results indicated an invalid 
profile based on extreme symptom exaggeration.  His GAF score 
was 45.

A follow-up visit in November 2004 indicates the Veteran's 
medications were not relieving his flashbacks and sleeping 
difficulties.  On examination, the Veteran was casually 
dressed.  He was angry and spoke with a marked negative 
attitude and manner.  His mood was irritable and angry and 
his affect was congruent.  He did not have any suicidal or 
homicidal ideation.  His judgment was not impaired, though 
his insight was poor.  His GAF was 55.

The Veteran was afforded a VA examination in February 2005.  
The Veteran was casually dressed.  He appeared irritated at 
the assessment process and provided quick answers without 
elaboration when asked about various events in his life.  
There was no evidence of any hallucinations or delusions, and 
his thought processes were connected, coherent, and relevant.  
His mood was irritable and depressed, and his affect was 
consistent with the content of his speech.  He worked in 
heating, ventilation, and air conditioning during service.  
He was not in combat, but indicated he spent time working in 
the morgue.  A fellow soldier who he spent time with ended up 
in the morgue.  The Veteran stated he thought about this 
event every day.  He preferred being by himself and had 
difficulties with anger, including being involved in 
fistfights.  Prior to the military, the Veteran was 
interested in taking horticultural classes, but was no longer 
interested.  He described two recent relationships with 
girlfriends that had ended due to fighting.  The examiner 
noted that the results from the Veteran's MMPI-2 test could 
not be interpreted because it appeared that the Veteran 
approached the test in an effort to look worse off than was 
actually the case.  His GAF score was 60.

In March 2005, the Veteran presented with the same symptoms, 
though he appeared more comfortable with himself.  He was 
casually groomed, and was not agitated or in distress.  He 
was cooperative and acting appropriately.  His speech was 
clear, coherent, and goal directed.  His mood was dysphoric 
and his affect was congruent.  He denied any suicidal or 
homicidal ideation, delusions, or hallucinations.  His 
judgment was not impaired, and his insight was fair.  His GAF 
score was 60.  

An additional visit in August 2005 reflects similar findings 
with some improvement.  The Veteran's mood was occasionally 
anxious but not depressed, and intrusive thoughts about his 
service in Iraq occurred occasionally.  His affect was 
congruent, and his judgment and insight were fair.  He denied 
any memory loss.  His GAF score was 65.

The Veteran was seen again on February 14, 2006.  He said he 
had developed panic attacks, manifested by hyperactivity, 
crying, shaking, hard breathing, and mind racing.  He stated 
these attacks occurred about once per month.  He reported he 
was still unemployed due to back pain.  He stated he had a 
tree spraying job but could not keep up with the labor.  On 
examination, the Veteran was not in distress, and related and 
interacted appropriately.  His speech was clear, coherent and 
goal directed.  His mood was "okay" and his affect was 
congruent.  He denied any suicidal or homicidal ideation, 
hallucinations, or delusions.  He was alert and oriented with 
no memory loss. His judgment was not impaired, and his 
insight was fair.  His GAF score was 65.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent is not warranted for this 
period.  From June 2004 through February 2005, the Veteran 
endorsed symptoms that might be more consistent with a higher 
30 percent rating, including depressed mood, anxiety, sleep 
disturbances, and low GAF scores.  However, it was twice 
noted during this period that the Veteran appeared to be 
significantly exaggerating his symptoms beyond their actual 
state, suggesting that his condition was not as severe as it 
appeared.  From March 2005 through the end of the applicable 
period, the Veteran's condition showed improvement, 
particularly in his mood and GAF scores.  None of the 
treating physicians noted any exaggeration of symptoms during 
this time.  There was also no indication of any significant 
impairment in judgment, insight, or thought processes.  
Although the Veteran reported panic attacks beginning in 
February 2006, these attacks were limited to once per month.  
Moreover, his GAF score was 65, indicating mild symptoms.  
Therefore, the assigned 10 percent rating is appropriate and 
a higher 30 percent rating is not warranted.

ii.  Rating from February 8, 2007

The Veteran was afforded a VA examination in February 2007.  
The examiner recorded the Veteran's pre-service, service, and 
post-service history.  The Veteran indicated he had not 
worked since the military.  He had applied for several jobs 
and tried others, but was either rejected or unable to 
perform the work due to his back problems.  Recent 
exacerbations of his back pain in 2006 were very depressing 
for him as he had previously considered himself a physically 
active person.  He was living with his girlfriend in a mobile 
home.  He was able to manage his own daily needs, and his 
back pain had improved with treatment and physical therapy, 
but still prevented him from enjoying certain activities.  He 
read or watched television for entertainment.  He described 
his father as his best friend, and indicated they were very 
close.  He also communicated with his siblings regularly.  He 
had mild depressed feelings, irritability, transient periods 
of depression, poor motivation, and decreased appetite.  He 
slept 5 to 6 hours per night, but woke up often due to 
discomfort or to urinate.

On examination, the Veteran was appropriately dressed and 
groomed.  He was oriented in three spheres, cooperative, and 
showed good eye contact.  His psychomotor activity was within 
normal limits.  His speech was normal.  His affect was varied 
and mood congruent without signs of irritation.  However, the 
examiner noted that it became evident through the interview 
that the Veteran struggled with depressed feelings which he 
hid by trying to be pleasant.  His thought process was goal 
oriented, and he showed no indication of delusional or 
paranoid belief systems.  He did not have any specific 
suicidal ideation but sometimes wondered if life was 
worthwhile because of the problems he was experiencing.  He 
generally felt good about himself, but experienced monthly 
anxiety attacks manifested by difficulty breathing, feeling 
very fearful, increased heart rate, shaking, sweating, and 
crying.  He managed these by allowing them to dissipate, 
sometimes with support from his father.  He denied any 
hallucinations, delusions, or other frank indicators of 
psychosis.  He had some occasional intrusive thoughts about 
his experiences in the morgue during service.  MMPI-2 testing 
produced a highly elevated profile, with a minor indication 
of inconsistency, and a moderate indication of over-
endorsement of symptoms.  However, the examiner indicated 
that this was a different pattern from previous MMPI-2 tests, 
in that the Veteran did not appear to intentionally 
exaggerate symptoms.  Rather, the profile indicated the 
Veteran was overwhelmed by many troubling emotions, including 
depression, anxiety, and physical symptoms.  On the Beck 
Depression Inventory II, the Veteran scored in the severe 
range for depressive and anxiety symptoms.  His GAF score was 
55.

VA treatment records dated December 2007 show the Veteran 
reported depression, frequent insomnia, and nightmares.  He 
also indicated he had a poor appetite, and that his memory 
and concentration were not good.  His attention span, energy, 
and motivation were fair.  He sought treatment but did not 
want medication.  On examination, the Veteran was 
appropriately dressed and groomed.  His demeanor was friendly 
and cooperative.  Psychomotor activity and speech were 
normal.  His mood was euthymic, and his affect was full and 
appropriate.  No suicidal or homicidal ideation, 
hopelessness, or worthlessness was noted.  Executive and 
cognitive abilities were within normal limits, though the 
Veteran had some mild paranoia.  His GAF score was 55.

An additional visit in December 2007 indicates the Veteran 
appeared for a walk-in visit.  He was tearful and depressed, 
and wanted to reconsider taking an antidepressant.  He had 
not been sleeping well and was not getting along with his 
girlfriend.  His affect was sad and tearful.  He felt 
hopeless and helpless.  His GAF score was 55.  He was 
prescribed Sertraline.

The Veteran was seen during follow-up visit in January 2008.  
He reported "doing better."  He reported that the 
Sertraline he recently started had helped, though his sleep 
continued to be poor.  He still complained of panic attacks.  
He also expressed a desire to work.  He occasionally used 
marijuana, and "very seldom" consumed alcohol.  On 
examination, he was appropriately groomed.  His speech was 
normal.  His mood was "okay" and his affect was pleasant.  
There was no indication of suicidal or homicidal ideation.  
The Veteran was alert and oriented.  Judgment and insight 
were okay.  His GAF score was 60.  An additional visit in 
February 2008 yielded similar findings, as well as a GAF 
score of 55.

The Veteran was afforded an additional VA examination in 
April 2008.  He reported that his panic attacks had improved 
since being prescribed Sertraline.  They occurred once per 
month.  He also had persisting difficulty with sleep, and 
would wake up multiple times on an average night.  He had 
occasional nightmares, or instances of waking up in an 
elevated anxiety state.  He also had difficulty with anger 
control, and reported beating another man a few weeks prior.  
He had been unemployed since his last examination, but was 
uncertain as to the reason why.  He had worked with a friend 
the previous summer doing siding work, but this arrangement 
ended due to a conflict between them.  The Veteran lived by 
himself.  He was close with nearby family members and 
frequently spent time with them.  However, he did not have 
many friends of his own, though he would sometimes go fishing 
and hunting with his brother's friends.  He continued to 
smoke marijuana approximately once per week.

On examination, the Veteran was oriented in three spheres and 
appropriately groomed.  Eye contact was maintained throughout 
the examination.  The Veteran's mood was calm and pleasant, 
and his affect presented a full range.  Speech was normal.  
The Veteran's thoughts were generally logical, with no 
obvious memory or cognitive deficits.  He denied any suicidal 
ideation or hallucinations.  The examiner noted that the 
Veteran's psychiatric symptoms were not primarily responsible 
for his difficulty in finding employment.  The Veteran's GAF 
score was 60.

VA treatment records dated August 2008 indicate the Veteran's 
mood was euthymic and his affect was full and appropriate.  
His demeanor was friendly and cooperative.  Speech and 
psychomotor activity were normal.  No suicidal or homicidal 
thoughts were elicited, and insight and judgment were within 
normal limitations.  There was no thought or perceptual 
disturbance.  His GAF score was 55.  An additional visit in 
December 2008 and January 2009 yielded similar results, as 
well as GAF scores of 65 and 60, respectively.  The Veteran 
indicated in December 2008 that he had experienced a mild 
relapse of symptoms and anxiety.

Based on the evidence of record, the Board finds that a 
higher 50 percent rating is not warranted from February 8, 
2007.  The Veteran does not endorse many of the criteria 
necessary for the higher rating.  He did not demonstrate 
circumstantial or stereotyped speech.  There was no 
indication of memory impairment, impaired judgment, or 
impaired abstract thinking.  Although the Veteran experienced 
panic attacks, there is no indication that they occurred more 
than once per week, even without the use of medication.  GAF 
scores during this period range from 55 to 65, indicating 
mild to moderate levels of impairment.  Finally, although the 
Veteran reported having few friends of his own, he was able 
to maintain close relationships with his family, and engaged 
in social activities with this brother's friends.  
Collectively, these findings do not indicate a level of 
impairment consistent with the 50 percent disability rating.



2.  TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established in 
this case for the following disabilities: herniated disk at 
L5-S1, rated as 40 percent disabling; depressive disorder, 
rated as 30 percent disabling since February 8, 2007; hallux 
limitus with arthritis, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and left ear hearing 
loss, rated as 0 percent disabling (noncompensable).  The 
combined disability rating is 70 percent as of February 8, 
2007.  Therefore, the Veteran meets the schedular requirement 
for TDIU.

The record must reflect that circumstances, apart from non-
service-connected conditions, place him in a different 
position than other veterans having the same compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the Veteran, in light of his service-
connected disabilities, is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On his VA Form 21-8940, the Veteran stated that he had been 
unemployed since his discharge in 2004.  He had completed 4 
years of high school, and received additional training in 
heating and air conditioning in the Air Force.

However, VA treatment records dated May 2004 indicate the 
Veteran reported difficulty with his duties as a baggage 
handler, which required heavy lifting and awkward bending.

The Veteran was seen again in February 2006.  He reported he 
was still unemployed due to back pain.  He stated he had a 
tree spraying job but could not keep up with the labor.

During his January 2007 VA examination, the Veteran reported 
that he had applied for several jobs, but thought he was 
either rejected or could not perform the work because of his 
back problems. 

During his April 2008 VA examination, the Veteran stated that 
he had been unemployed since his last examination in January 
2007.  However, he also noted that he had worked for a friend 
for over a month the previous summer, doing siding work.  
This arrangement ended due to a conflict between them.

VA mental health outpatient clinic records dated in January 
2009 indicate that the Veteran participated in a group 
orientation to the vocational rehabilitation counseling 
program.  Later in January 2009, the Veteran underwent a 
vocational assessment; the Veteran reported that his physical 
limitations/psychiatric problems were limited lifting, 
standing, stooping, climbing, and stressful situations.  
Barriers to employment were noted to be his disabilities and 
family emergencies.  VA mental health clinic records dated in 
early February 2009 indicate that the Veteran completed the 
Self-Directed Search Psychological Interest Inventory and the 
counselor provided information to the Veteran regarding 
career occupations in order to assist the Veteran in choosing 
a career vocational goal; the Veteran was instructed to 
"not" consider his disabilities when selecting his career 
interests as many career options were noted to be available 
within any interest field.  The counselor indicated that he 
would continue to meet with the Veteran on an "as needed" 
basis for vocational rehabilitation counseling and guidance.  
VA mental health outpatient clinic records dated later in 
February 2009 and in March 2009 with the same rehabilitation 
counselor noted discussion of the Veteran's current 
vocational situation during which time it was emphasized to 
the Veteran that he make an anticipated VA Chapter 31 
vocational rehabilitation meeting a priority after the 
Veteran had explained that he was unable to make a prior 
appointment due to his college class schedule.  
Recommendation were also made to improve his resume, in 
anticipation of the meeting to qualify for VA Chapter 31 
vocational benefits.  The Veteran was noted in March 2009 to 
have received the highest grade in his math class.  

While the Veteran's entire record was reviewed, no medical 
opinions of record suggest that the Veteran is unemployable 
solely on the basis of his service-connected disorders.  It 
is clear that, during the pendency of this appeal, the 
Veteran has experienced significant occupational impairment.  
However, the record does not indicate that his occupational 
difficulties are solely the result of his service-connected 
disabilities.  Indeed, the Veteran reported doing siding work 
in the summer of 2007 which ended due to a disagreement.  
There is no indication that the Veteran's service-connected 
disabilities prevented him from performing this job.  
Moreover, recent treatment records dated in 2009 reflect that 
the Veteran is undergoing vocational rehabilitation 
counseling at the VA mental health outpatient clinic, 
attending school, and anticipating qualifying for VA Chapter 
31 benefits.

No persuasive, competent medical evidence is of record to 
demonstrate that he is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Additionally, the Board finds that the record 
does not present any unusual factors that might serve as a 
predicate for a finding of unemployability.  The Veteran's 
service-connected disabilities have not been, in the Board's 
determination, so severely disabling as to have rendered him 
or the average person similarly situated unable to secure or 
follow substantially gainful employment, nor does the medical 
evidence of record reflect that any of his service-connected 
conditions would render him individually unable to follow any 
substantially gainful occupation.
	
Therefore, the Board finds that the Veteran's service-
connected disabilities alone do not preclude him from 
engaging in substantially-gainful employment.  A combined 70 
percent rating contemplates impairment in the ability to 
perform substantially gainful employment due to the Veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  See 38 C.F.R. § 4.1.  The Board finds that the 
VA Schedule for Rating Disabilities and the disability 
evaluation assigned to the Veteran's service-connected 
disabilities under that Schedule accurately reflect the 
Veteran's overall impairment to his earning capacity.

Therefore, a TDIU rating is not warranted.

3.  Extraschedular consideration

In evaluating the Veteran's claims for higher ratings, the 
Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's low 
back disorder and depressive disorder with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for those disabilities.  There is no 
persuasive evidence in the record to indicate that the 
service-connected disabilities on appeal would cause any 
impairment with employment over and above that which is 
already contemplated in the assigned schedular ratings.  In 
that regard, the Board notes that the April 2008 VA examiner 
indicated that the Veteran's psychiatric symptoms were not 
primarily responsible for his inability to find employment.  
Although the Veteran indicated that he was unable to perform 
certain jobs due to his low back disorder, he also reported 
doing siding work, and that this job ended due to a conflict.  
Additional records from 2009 reflect the Veteran was pursuing 
vocational rehabilitation and attending college.  The Board 
therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disabilities have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.




ORDER

An initial rating in excess of 40 percent for a herniated 
disc at L5-S1 is denied.

An initial rating in excess of 10 percent for depressive 
disorder prior to February 8, 2007 is denied.

An initial rating in excess of 30 percent for depressive 
disorder from February 8, 2007 is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


